

116 S3855 IS: Coronavirus Oversight and Recovery Ethics Act of 2020
U.S. Senate
2020-06-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3855IN THE SENATE OF THE UNITED STATESJune 1, 2020Ms. Warren (for herself, Mr. Blumenthal, Mr. Coons, Mr. Merkley, Mr. Markey, Ms. Harris, Mr. Udall, Mr. Sanders, Mr. Wyden, Mr. Booker, Mr. Durbin, Ms. Klobuchar, Ms. Hirono, and Mr. Heinrich) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo ensure ethical and accountable use of COVID–19 relief funds, to prevent corruption and bias in the disbursement and supervision of those funds, and for other purposes.1.Short titleThis Act may be cited as the Coronavirus Oversight and Recovery Ethics Act of 2020 or the CORE Act.2.DefinitionsIn this Act—(1)the term abuse of authority means an arbitrary and capricious exercise of authority by a contracting officer or employee that adversely affects the rights of any individual, or that results in personal gain or advantage to the officer or employee or to preferred other individuals; (2)the term CARES Act means the CARES Act (Public Law 116–136); (3)the term Coronavirus pandemic-related program, project, or activity—(A)means a program, project, or activity of the executive branch of the Federal Government authorized under or carried out using amounts made available under an Act to respond to or to provide aid or assistance to address, relief from, or funding to address the outbreak of COVID–19 that is enacted before, on, or after the date of enactment of this Act; and(B)includes any program, project, or activity of the executive branch of the Federal Government authorized under or carried out using amounts made available under—(i)the Paycheck Protection Program and Health Care Enhancement Act (Public Law 116–139), or an amendment made by that Act;(ii)the CARES Act, or an amendment made by that Act;(iii)the Families First Coronavirus Response Act (Public Law 116–127), or an amendment made by that Act; or(iv)the Coronavirus Preparedness and Response Supplemental Appropriations Act, 2020 (Public Law 116–123), or an amendment made by that Act;(4)the term covered contract means a contract that— (A)has a value of more than $150,000; and (B)relates to the administration or execution of authorities under a Coronavirus pandemic-related program, project, or activity; (5)the term covered contractor means a private sector contractor (at any tier) or advisor providing goods, property, or services under a covered contract; (6)the term covered funds means any contract, subcontract, grant, subgrant, loan, loan guarantee, or other payment for which—(A)the Federal Government provides any portion of the funds or property that is provided, requested, or demanded; and(B)any portion of the funds are appropriated or otherwise made available under or to carry out a Coronavirus pandemic-related program, project, or activity; (7)the term designated agency ethics official has the meaning given that term under section 109 of the Ethics in Government Act of 1978 (5 U.S.C. App.); (8)the term Director means the Director of the Office of Government Ethics; (9)the term employee—(A)except as provided under subparagraph (B), means an individual performing services on behalf of an employer, including any individual working for an employer under a contract with such employer (including a contractor, subcontractor, or agent of an employer); and (B)does not include any Federal employee or member of the uniformed services (as that term is defined in section 101(a)(5) of title 10, United States Code); (10)the term ethics and conflicts of interest regulations means the regulations issued by the Director under subsection (b) of section 3, in accordance with the requirements under section 3;(11)the term non-Federal employer—(A)means any employer—(i)with respect to covered funds—(I)the contractor, subcontractor, grantee, subgrantee, or recipient, as the case may be, if the contractor, subcontractor, grantee, subgrantee, or recipient is an employer; and (II)any professional membership organization, certification or other professional body, any agent or licensee of the Federal Government, or any person acting directly or indirectly in the interest of an employer receiving covered funds; or (ii)with respect to covered funds received by a State or local government, the State or local government receiving the funds and any contractor or subcontractor of the State or local government; and(B)does not mean any department, agency, or other entity of the Federal Government; (12) the term reprisal, for purposes of section 11, means an action (or, as applicable, inaction) that is discharging, demoting, blacklisting, or acting or failing to take an action in a manner prejudicial against, or otherwise discriminating against in any way (including in the hiring process and including by the threat of any such action or inaction) an employee, former employee, or individual seeking employment as described in section 11(a)(1) for engaging in, being perceived as engaging in, or preparing to engage in the disclosure of information as described in such section; (13)the term senior executive means an individual—(A)employed by a private employer; and(B)who—(i)receives annual compensation from the private employer in an amount that is more that $1,000,000; (ii)has direct authority over more than 1 percent of the funds provided under a Coronavirus pandemic-related program, project, or activity; or (iii)for an employee of a private employer for which the annual average revenue for the period of 2017, 2018, and 2019 is not less than $1,000,000,000, is 1 of the 100 most highly compensated executives of the private employer; and(14)the term State or local government means—(A)the government of each of the several States, the District of Columbia, the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, the Commonwealth of the Northern Mariana Islands, or any other territory or possession of the United States; or (B)the government of any political subdivision of a government listed in subparagraph (A). 3.Ethics and conflicts of interest(a)PurposeThe purpose of this section is to set forth standards to address and prevent conflicts of interest or abuses of authority that may arise in connection with the administration and execution of the authorities under a Coronavirus pandemic-related program, project, or activity, including under the CARES Act.(b)Standards requiredThe Director shall issue regulations necessary to address and prevent conflicts of interest or abuses of authority that may arise in connection with the administration or execution of the authorities under a Coronavirus pandemic-related program, project, or activity, including—(1)conflicts arising in the selection or hiring of covered contractors or advisors, including contractors, banks, and other private sector entities involved in the administration of programs or services authorized under paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)) or under section 4003 of the CARES Act;(2)the management, administration, or distribution of funds, grants, loans, loan guarantees, or other investments under a Coronavirus pandemic-related program, project, or activity;(3)post-employment restrictions on Federal officers and employees; (4)any exercise of authority by Federal officers and employees that adversely affects the rights of any person, or that results in personal gain or advantage to the officer or employee; and (5)any other potential conflict of interest or abuse of authority, as the Director determines necessary or appropriate in the public interest.(c)Timing(1)In generalAs soon as practicable after the date of enactment of this Act, but in any event not later than 60 days after such date of enactment, the Director shall issue the ethics and conflicts of interest regulations.(2)Waiver to ensure compliance with timingTo the extent compliance with the requirements under subchapter II of chapter 5 of title 5, United States Code, would prevent the Director from complying with the timeframe specified under paragraph (1) for issuance of the ethics and conflicts of interest regulations, such subchapter shall not apply to the issuance of the ethics and conflicts of interest regulations. (d)ScopeThe ethics and conflicts of interest regulations shall address actual and potential conflicts of interest, or circumstances that give rise to the appearance of a conflict of interest to a reasonable person, including—(1)any actual or potential personal conflict of interest, including any personal, business, or financial interest of any individual involved in the administration or execution of the authorities under a Coronavirus pandemic-related program, project, or activity or such an interest of a spouse, child, parent, sibling, son-in-law, or daughter-in-law of such an individual; and(2)any actual or potential conflict of interest of a covered contractor, including any political activity that creates the appearance of a conflict of interest to a reasonable person, or any situation in which a covered contractor has an interest or relationship that could cause a reasonable person with knowledge of the relevant facts to question the objectivity, impartiality, or judgment of the covered contractor to perform under a covered contract or to represent the Federal Government.(e)Contractors and advisors(1)Compliance programThe ethics and conflicts of interest regulations shall require— (A)a covered contractor to maintain a compliance program reasonably designed to detect and prevent violations of Federal law, including Federal securities laws, and conflicts of interest; and(B)that such a compliance program—(i)include plans to mitigate any conflict of interest, including any personal conflict of interest of any individual performing duties under a covered contract; (ii)allow for the Director or the designated agency ethics official for the applicable Federal agency to disapprove any plan described in clause (i) that is insufficient; (iii)be posted by the covered contractor on the public website of the covered contractor; and(iv)be provided to the Director or to the designated agency ethics official for the applicable Federal agency.(2)Information requiredThe ethics and conflicts of interest regulations shall require a covered contractor to provide to the Director or the designated agency ethics official for the applicable Federal agency, upon request or through a process specified in the ethics and conflicts of interest regulations, sufficient information to evaluate any conflict of interest, which may include—(A)the relationship of the covered contractor to any other involved contractors or advisors;(B)information concerning all other business or financial interests of the covered contractor, the proposed subcontractors of the covered contractor, or entities related to the covered contractor (including any parent company or subsidiary of a covered contractor, any entity holding more than a 5 percent equity interest in the covered contractor, and any entity in which the covered contractor holds more than a 5 percent equity interest); (C)a description of all of the conflicts of interest and potential conflicts of interest of the covered contractor;(D)a detailed written plan to mitigate all of the conflicts of interest and potential conflicts of interest of the covered contractor, along with supporting documents; and (E)any other information or documentation about the covered contractor, the proposed subcontractors of the covered contractor, or entities related to the covered contractor that the Director or the designated agency ethics official for the applicable Federal agency may request.(3)Terms of contract or agreement(A)In generalOn and after the effective date of the ethics and conflicts of interest regulations, the Federal Government may not enter into (or renew) a covered contract, unless the covered contract includes enforceable terms and conditions to enforce the ethics and conflicts of interest regulations.(B)Existing contractsWith respect to a covered contract entered into before the effective date of the ethics and conflicts of interest regulations, the head of the Federal agency that entered into the covered contract and the contracting officers of the Federal agency shall make efforts, to the maximum extent practicable and as part of the first amendment or modification to the contract after such effective date, to update the covered contract to include and enforce the ethics and conflicts of interest regulations.(4)Written certificationThe ethics and conflicts of interest regulations—(A)shall require a covered contractor to submit, under penalty of perjury, to the Director or the designated agency ethics official for the applicable Federal agency a written certification—(i)certifying that no conflicts of interest exists (and that individuals performing services under the covered contract have no personal conflicts of interest); or (ii)explaining in detail— (I)the extent to which the covered contractor can certify and describe the actions the covered contractor has taken and plans to take to mitigate any conflict of interest; and(II)the timeframe for implementation for the actions described in subclause (I); and(B)may specify the frequency with which a covered contractor shall submit a written certification described in subparagraph (A).(5)Retention of informationThe ethics and conflicts of interest regulations shall require covered contractors to— (A)retain the information needed to comply with this section, including the written certifications required by this section, for a specified period of time; and (B)make such information available to the Director or the designated agency ethics official for the applicable Federal agency upon request.(6)Concurrent activitiesThe ethics and conflicts of interest regulations may restrict certain market activities by a covered contractor that are likely to cause impermissible conflicts of interest.(7)Rule of construction regarding Procurement Integrity ActNothing in this section shall be construed to modify the application of chapter 21 of title 41, United States Code, to covered contracts or to covered contractors. (f)Individual conflicts of interest(1)Personal or financial conflicts of interestThe ethics and conflicts of interest regulations shall ensure that any individual (including any officer or employee of the executive branch of the Federal Government) who participates personally and substantially in the administration or execution of any Coronavirus pandemic-related program, project, or activity, through, for example, decision, approval, disapproval, recommendation, or the rendering of advice, has no personal or financial conflict of interest (including a situation that would cause a reasonable person with knowledge of the relevant facts to question the objectivity, impartiality, or judgment of the individual in such performance, or the ability of the individual to represent the interests of the Federal Government), unless mitigation measures have addressed the conflict to the satisfaction of the Director or the designated agency ethics official for the applicable Federal agency, or the conflict is waived in accordance with waiver rules.(2)Information required(A)In generalThe ethics and conflicts of interest regulations may require certain officers or employees of the Federal Government to submit, in writing, information about their personal, business, and financial relationships, and such relationships of their spouses and dependent children, that would cause a reasonable person with knowledge of the relevant facts to question the objectivity, impartiality, or judgment of the officer or employee or the ability of the officer or employee to represent the interests of the Federal Government.(B)Minimization of duplicationTo the extent practicable, the ethics and conflicts of interest regulations should ensure that the submission of information under subparagraph (A) does duplicate the financial disclosures required under the Ethics in Government Act of 1978 (5 U.S.C. App.).(C)DisclosureThe ethics and conflicts of interest regulations shall provide for appropriate and reasonable public disclosure of any information submitted under subparagraph (A).(3)Disqualification(A)In generalThe ethics and conflicts of interest regulations shall specify circumstances in which an officer or employee of the Federal Government with an actual or potential personal conflict of interest is disqualified from performing work as part of the administration or execution of any Coronavirus pandemic-related program, project, or activity unless mitigation measures have addressed the conflict to the satisfaction of the Director or the designated agency ethics official for the applicable Federal agency.(B)WaiverThe ethics and conflicts of interest regulations may establish a process by which individuals may seek a waiver of disqualification from the Director or the designated agency ethics official for the applicable Federal agency if it is clear from the totality of the circumstances that a waiver is in the interest of the Federal Government.(g)Gifts(1)In generalThe ethics and conflicts of interest regulations shall restrict officers and employees of the Federal Government and covered contractors involved in the administration or execution of the authorities under a Coronavirus pandemic-related program, project, or activity and covered contractors from accepting or soliciting favors, gifts, or other items of significant monetary value from any individual or entity seeking official action from the Federal Government in connection with the administration or execution of the authorities under a Coronavirus pandemic-related program, project, or activity.(2)Rule of construction regarding existing gift limitationsNothing in this subsection shall be construed to modify the application of subpart B of part 2635 of title 5, Code of Federal Regulations (relating to gifts from outside sources). (h)Improper use(1)In generalThe ethics and conflicts of interest regulations shall restrict the improper use of property of the United States for the benefit of any individual or entity other than the United States in the administration or execution of the authorities under a Coronavirus pandemic-related program, project, or activity.(2)Rule of construction regarding existing use of information limitationsNothing in this subsection shall be construed to modify the application of section 2635.703 of title 5, Code of Federal Regulations (relating to use of nonpublic information). (i)Promises and pledges(1)In generalThe ethics and conflicts of interest regulations shall restrict officers and employees of the Federal Government involved in the administration or execution of the authorities under a Coronavirus pandemic-related program, project, or activity and covered contractors from making any unauthorized promise or commitment on behalf of the United States in the administration or execution of the authorities under a Coronavirus pandemic-related program, project, or activity.(2)Rule of construction regarding Antideficiency ActNothing in this subsection shall be construed to modify the application of section 1341 of title 31, United States Code (relating to limitations on expending and obligating amounts). (j)Post-Employment restrictionsThe ethics and conflicts of interest regulations—(1)shall establish post-employment restrictions (in addition to the restrictions in effect under section 207 of title 18, United States Code) applicable to officers and employees of the Federal Government involved in the administration or execution of the authorities under a Coronavirus pandemic-related program, project, or activity necessary to ensure ethical administration of the Coronavirus pandemic-related program, project, or activity, which shall, at a minimum, prohibit such an officer or employee of an executive agency from engaging in lobbying activities with respect to the executive agency during the 5-year period beginning on the date of separation from service with the executive agency; and (2)may include restrictions on officers and employees of the Federal Government involved in the administration or execution of the authorities under a Coronavirus pandemic-related program, project, or activity seeking, negotiating, discussing, or accepting employment or compensation from any private sector entity with respect to which the officer or employee personally or substantially participated in (through decision, approval, disapproval, recommendation) the provision of funds, grants, loans, loan guarantees, or other investments under the Coronavirus pandemic-related program, project, or activity.(k)Communications with Government employeesThe ethics and conflicts of interest regulations shall prohibit, during the course of any process for selecting a covered contractor (including any process using non-competitive procedures), an entity participating in the process or a representative of the entity from—(1)directly or indirectly making any offer or promise of future employment or business opportunity to, or engaging directly or indirectly in any discussion of future employment or business opportunity with, any officer or employee of the Federal Government with personal or direct responsibility for that procurement;(2)offering, giving, or promising to offer or give, directly or indirectly, any money, gratuity, or other thing of value to any officer or employee of the Federal Government, except as otherwise permitted by law; or (3)soliciting or obtaining from any officer or employee of the Federal Government, directly or indirectly, any information that is not public and was prepared for use by the United States for the purpose of evaluating an offer, quotation, or response to enter into an arrangement with the United States.(l)Laws applied(1)In generalNothing in this section shall be construed to modify that any individual who acts for or on behalf of the United States in the administration and execution of the authorities under a Coronavirus pandemic-related program, project, or activity— (A)shall comply with sections 201 and 208 of title 18, United States Code; and (B)may be subject to criminal penalties for violating such sections.(2)False statementsNothing in this section shall be construed to modify the application of section 1001 of title 18, United States Code (relating to the making of any false or fraudulent statement to a Federal officer), to any information or certification submitted to the United States by an individual or entity under the ethics and conflicts of interest regulations.(3)Criminal referral and reportingIf the Director or a designated agency ethics official receives information indicating that any individual or entity has violated any provision of title 18, United States Code, or another provision of criminal law (including any provision involving fraud, conflict of interest, bribery, or gratuity violations under title 18, United States Code) or violated sections 3729 through 3733 of title 31, United States Code (commonly known as the “False Claims Act”), in the administration or execution of the authorities under a Coronavirus pandemic-related program, project, or activity, the Director or designated agency ethics official shall refer the alleged violation to the Attorney General and report the alleged violation to the Special Inspector General for Pandemic Relief, the Congressional Oversight Commission, and the Pandemic Response Accountability Committee.(m)Conflicts of interest enforcement(1)PenaltiesThe ethics and conflicts of interest regulations shall provide that—(A)if an officer or employee of the Federal Government violates a requirement under the ethics and conflicts of interest regulations, the Director may take necessary and appropriate action authorized under section 402 of the Ethics in Government Act of 1978 (5 U.S.C. App.); and(B)if a covered contractor violates a requirement under the ethics and conflicts of interest regulations, the Director may impose or pursue sanctions, which may include—(i)termination of the covered contract; (ii)debarment of the covered contractor for Federal Government contracting or otherwise disqualifying the covered contractor from receiving Federal contracts; (iii)requiring the covered contractor to remove 1 or more employees of the covered contractor from the performance of the covered contract;(iv)requiring the covered contractor to terminate a subcontract;(v)suspension of payments under the covered contract until the covered contractor has taken appropriate remedial action;(vi)loss of award fee, consistent with the award fee plan, for the performance period during which the Director determines the covered contractor violated the requirement;(vii)declining to exercise available options under the covered contract; or (viii)the imposition or recommendation of any other remedy available under the terms of the covered contract or another provision of law.(2)Reporting to other oversight entitiesThe ethics and conflicts of interest regulations shall require the Director and a designated agency ethics official to report any violation of a requirement under the ethics and conflicts of interest regulations and any action taken by the Director relating to the violation to the Special Inspector General for Pandemic Recovery, the Congressional Oversight Commission, and the Pandemic Response Accountability Committee.(n)WaiversThe ethics and conflicts of interest regulations may establish a process under which a requirement under the ethics and conflicts of interest regulations may be waived if it is clear from the totality of the circumstances that a waiver is in the interest of the Federal Government.(o)FundingThere is appropriated to the Director for the fiscal year ending September 30, 2020, out of any money in the Treasury not otherwise appropriated, $25,000,000 to carry out this section, to remain available until expended.4.Special Government Employee and White House Task Force Member Ethics(a)DefinitionsIn this section:(1)Covered special Government employeeThe term covered special Government employee means an individual who—(A)is appointed by the President to serve on a White House task force to address the outbreak of COVID–19; or(B)(i)is—(I)appointed by the President under section 710(b)(1) of the Defense Production Act of 1950 (50 U.S.C. 4560(b)(1));(II)a provider of a voluntary and uncompensated service described in section 621(c)(3) of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5197(c)(3)); or(III)a special Government employee (as defined in section 202(a) of title 18, United States Code); and(ii)advises, consults, or otherwise works on a Coronavirus pandemic-related program, project, or activity.(2)Periodic transaction reportThe term periodic transaction report means a report containing the information required for a report of a transaction under section 103(l) of the Ethics in Government Act of 1978 (5 U.S.C. App.).(3)Public financial disclosure reportThe term public financial disclosure report means a report that includes a full and complete statement with respect to the items described in paragraphs (1) through (8) of section 102(a) of the Ethics in Government Act of 1978 (5 U.S.C. App.).(4)TransactionThe term transaction means a transaction required to be reported under section 102(a)(5)(B) of the Ethics in Government Act of 1978 (5 U.S.C. App.).(b)Requirement(1)In generalA covered special Government employee shall file with the Director or the designated agency ethics official of the agency served by the covered special Government employee— (A)for an individual serving as a covered special Government employee on the date of enactment of this Act, not later than the later of 30 days after the date of enactment of this Act, a public financial disclosure report;(B)for an individual appointed to a position as a covered special Government employee on or after the date of enactment of this Act, not later than 30 days after the date of the appointment, a public financial disclosure report;(C)not later than 30 days after the special Government employee is notified of a transaction to which the special Government employee is a party, but in no case later than 45 days after such transaction, a periodic transaction report; and(D)not later than 30 days after separating from service as a covered special Government employee, a public financial disclosure report.(2)Submission to Office of Government EthicsNot later than 15 days after a designated agency ethics official receives a report from a covered special Government employee under paragraph (1), the designated agency ethics official shall submit a copy of the report to the Director.(c)Office of Government Ethics(1)Public availabilityNot later than 15 days after the date on which the Director receives a report under subsection (b)(1) or (b)(2), the Director shall make the report publicly available on the website of the Office of Government Ethics.(2)Quarterly reviewsNot later than 90 days after the date of enactment of this Act, and every 90 days thereafter until the date that is 2 years after the date of enactment of this Act, the Director shall—(A)conduct a review to create and update a list of the names of every covered special Government employee; and(B)ensure that—(i)each covered special Government employee on the list described in subparagraph (A) has timely filed—(I)the public financial disclosure report required under subparagraph (A) or (B) of subsection (b)(1);(II)each periodic transaction report required under subsection (b)(1)(C); and(III)if appropriate, the public financial disclosure report required under subsection (b)(1)(D); and(ii)each report received by the Director under subsection (b)(1) and (b)(2) has been made publicly available on the website of the Office of Government Ethics. 5.CARES Act Conflict of Interest Expansions(a)Small business programsSection 4019 of the CARES Act (Public Law 116–136) is amended—(1)in subsection (a), by adding at the end the following:(7)Small business assistanceThe term small business assistance means assistance provided under—(A)paragraph (36) of section 7(a) of the Small Business Act (15 U.S.C. 636(a)), as added by section 1102 of this Act; or(B)section 1103, 1108, 1110, or 1112 of this Act.;(2)in subsection (b)—(A)by inserting or provisions relating to small business assistance after this subtitle; and(B)by inserting or for any small business assistance before the period at the end; and(3)in subsection (c)—(A)by inserting or seeking any small business assistance after 4003; (B)by inserting or small business assistance after that transaction;(C)by inserting or the Administrator of the Small Business Administration, as applicable, after System; and(D)by inserting or receive the small business assistance after in that transaction.(b)Definition of covered individualSection 4019(a) of the CARES Act is amended by striking paragraph (3) and inserting the following:(3)Covered individualThe term covered individual means—(A)the President, the Vice President, the head of an Executive department, a Member of Congress, an individual appointed by the President under subsection (a) or (b) of section 105 of title 3, United States Code, or an individual who is otherwise appointed by the President to serve as assistant to the President or deputy assistant to the President and holds a commission of appointment from the President as a civilian employee; and (B)the spouse, parent, sibling, child, son-in-law, or daughter-in-law, as determined under applicable common law, of an individual described in subparagraph (A)..6.Lobbying disclosures and restrictions(a)DefinitionsIn this section:(1)In generalThe terms client, covered executive branch official, covered legislative branch official, employee, lobbying activities, lobbying contact, and person or entity have the meanings given the terms in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602).(2)RegistrantThe term registrant means a person registered under section 4 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1603).(b)Registrant reportEvery 30 days beginning on the date of enactment of this Act, any registrant who engages in lobbying activities related to a Coronavirus pandemic-related program, project, or activity on behalf of the client of the registrant shall file a report with the Secretary of the Senate and the Clerk of the House of Representatives on its lobbying activities during such 30 day period. A separate report shall be filed for each client of the registrant. (c)Contents of the reportThe reports required under subsection (b) shall include—(1)a statement of—(A)each specific issue with respect to which the registrant, or any employee of the registrant, engaged in lobbying activities, including, to the maximum extent practicable, a statement of each Coronavirus pandemic-related program, project, or activity and reference to any specific Federal rule or regulation, Executive order, or any other program, policy, or position of the United States Government;(B)each lobbying activity related to a Coronavirus pandemic-related program, project, or activity that the registrant has engaged in on behalf of the client, including—(i)each Coronavirus pandemic-related document submitted by the registrant to any executive branch official;(ii)each Coronavirus pandemic-related meeting conducted that constituted a lobbying contact, including the specific subject of the meeting, the date of the meeting, and the name and position of each individual who was a party to the meeting;(iii)each Coronavirus pandemic-related phone call made that constituted a lobbying contact, including the subject of the phone call, the date of the phone call, and the name and position of each individual who was a party to the phone call; and(iv)each Coronavirus pandemic-related email or other electronic communication sent that constituted a lobbying contact, including the subject of the email, the date of the email, and the name and position of each individual who was a party to the email;(C)the name of each employee of the registrant who did not participate in the lobbying contact but engaged in lobbying activities related to a Coronavirus pandemic-related program, project, or activity in support of the lobbying contact and a description of any such lobbying activity; and(D)with respect to any person or entity retained by the registrant to engage in lobbying activities related to a Coronavirus pandemic-related program, project, or activity on behalf of the client of the registrant—(i)the name, address, business telephone number, and principal place of business of the person or entity;(ii)a description of any lobbying activity by the person or entity on behalf of the client of the registrant;(iii)the amount the registrant paid to the person or entity for any lobbying activity by the person or entity on the behalf of the client of the registrant;(iv)the name of each employee of the person or entity who supervised any lobbying activity by the person or entity on behalf of the client of the registrant; and(v)the official action or inaction requested in the course of the lobbying activity; and(2)a copy of any document transmitted to an executive branch official in the course of any lobbying activity related to a Coronavirus pandemic-related program, project, or activity by the registrant on behalf of the client.(d)Public availabilityNot later than 7 days after the date on which the Secretary of the Senate and the Clerk of the House of Representatives receive a submission under subsection, Secretary of the Senate and the Clerk of the House of Representatives shall—(1)make such submission publicly available on a website; and(2)submit to the Special Inspector General for Pandemic Relief and the Pandemic Relief Accountability Committee records documenting all lobbying activities related to a Coronavirus pandemic-related program, project, or activity during the previous 30-day period.(e)ProhibitionAn executive department or agency official shall not consider the view of a registrant concerning a Coronavirus pandemic-related program, project, or activity unless such views are expressed in writing and in accordance with this Section.(f)Oral communication lobbying restrictionUpon the scheduling of, and again at the outset of, any oral communication (in-person or telephonic) with any person or entity concerning a Coronavirus pandemic-related program, project, or activity, an executive department or agency official shall inquire whether any of the individuals or parties appearing or communicating concerning such program, project, or activity is a registrant. If so, the registrant may not attend or participate in the telephonic or in-person contact, but may submit a communication in writing and in accordance with this section.(g)General policy communication(1)In generalAn executive department or agency official may generally communicate orally with registrants regarding a Coronavirus pandemic-related program, project, or activity if the oral communication does not extend to or touch upon particular applications or applicants for covered funds.(2)Required inquiryUpon the scheduling of, and at the outset of, any oral communication with any person or entity concerning general policy issues related to a Coronavirus pandemic-related program, project, or activity, an executive department or agency official shall inquire whether any of the individuals or parties appearing or communicating concerning such issues is a registrant. If so, the official shall comply with paragraph (1).(h)Enforcement(1)ViolationsA violation of this section by a registrant or an individual who should have registered as a registrant shall constitute a violation of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1601 et seq.).(2)Department of justice enforcementThe Civil Division of the Department of Justice shall enforce and investigate alleged violations of this section.(3)Enforcement capacityThe Civil Division of the Department of Justice shall—(A)designate at least 1 full-time investigator, 1 full-time paralegal and 1 full-time attorney to enforce this section; and(B)publicize a phone number and email that the public may use to report possible violations of this section.(4)Reporting violationsThe Office of the Clerk of the House of Representatives, the Secretary of the Senate, and private individuals may report suspected violations of this section.(5)Egregious violationsThe Civil Division of the Department of Justice shall refer egregious or willful violations to the Criminal Division of the Department of Justice for possible criminal enforcement. In determining investigation and enforcement priorities, the Department of Justice shall prioritize repeated violations of this section and violations that demonstrate disregard for public health and safety.(6)ReferralsThe Special Inspector General for Pandemic Relief shall refer any evidence of alleged violation of this section to the Civil Division of the Department of Justice. 7.Ban on political spending and lobbying expenditures(a)In generalSection 4003(c) of the CARES Act is amended—(1)in paragraph (2)—(A)in subparagraph (H), by striking and at the end;(B)in subparagraph (I), by striking the period at the end and inserting the following:(J)the agreement provides that, until the date 12 months after the date the loan or loan guarantee is no longer outstanding, the eligible business shall not make— (i)any expenditures relating to Federal lobbying activities, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602); or(ii)any dues payment to an organization described in section 501(c)(6) of the Internal Revenue Code of 1986 that may be used for expenditures described in clause (i); and(K)the agreement provides that, until the date 12 months after the date the loan or loan guarantee is no longer outstanding, the eligible business shall not engage in political spending, including independent expenditures through third-party organizations, including payments to organizations described in section 501(c)(6) or 501(c)(4) of the Internal Revenue Code of 1986 or any political action committee that may be used for political spending.; and(2)in paragraph (3)(A)—(A)in clause (ii)—(i)in subclause (II), by striking and at the end;(ii)in subclause (III), by striking the period at the end and inserting a semicolon; and(iii)by adding at the end the following:(VI)until the date 12 months after the date on which the loan or loan guarantee is no longer outstanding, not to make—(aa)any expenditures relating to Federal lobbying activities, as defined in section 3 of the Lobbying Disclosure Act of 1995 (2 U.S.C. 1602); or(bb)any dues payment to an organization described in section 501(c)(6) of the Internal Revenue Code of 1986 that may be used for expenditures described in item (aa); and(VII)until the date 12 months after the date on which the loan or loan guarantee is no longer outstanding, not to engage in political spending, including independent expenditures through third-party organizations, including payments to organizations described in section 501(c)(6) or 501(c)(4) of the Internal Revenue Code of 1986 or any political action committee that may be used for political spending.; and(B)by striking clause (iii).(b)ApplicabilityThe amendments made by subsection (a) shall apply to any loan, loan guarantee, or other investment under paragraph (1), (2), (3), or (4) of section 4003(b) of the CARES Act made on or after the date of enactment of this Act. 8.Removal of Inspectors General; vacancies; change in status; terms(a)Removal for cause(1)Inspectors General of establishments and designated Federal entitiesThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(A)in section 3(b), by inserting after the first sentence the following: An Inspector General may only be removed by the President for permanent incapacity, neglect of duty, malfeasance, conviction of a felony or conduct involving moral turpitude, knowing violation of a law, gross mismanagement, gross waste of funds, or abuse of authority.; and (B)in section 8G(e), by adding at the end the following:(3)An Inspector General may only be removed by the head of a designated Federal entity for permanent incapacity, neglect of duty, malfeasance, conviction of a felony or conduct involving moral turpitude, knowing violation of a law, gross mismanagement, gross waste of funds, or abuse of authority..(2)Inspector General of the Intelligence CommunitySection 103H(c)(4) of the National Security Act of 1947 (50 U.S.C. 3033(c)(4)) is amended, in the first sentence, by inserting , and only for permanent incapacity, neglect of duty, malfeasance, conviction of a felony or conduct involving moral turpitude, knowing violation of a law, gross mismanagement, gross waste of funds, or abuse of authority before the period at the end.(3)Inspector General of the Central Intelligence AgencySection 17(b)(6) of the Central Intelligence Act of 1949 (50 U.S.C. 3517(b)(6)) is amended, in the first sentence, by inserting , and only for permanent incapacity, neglect of duty, malfeasance, conviction of a felony or conduct involving moral turpitude, knowing violation of a law, gross mismanagement, gross waste of funds, or abuse of authority before the period at the end.(4)Inspector General of the Government Accountability OfficeSection 705(b)(2) of title 31, United States Code, is amended, in the first sentence, by inserting only for permanent incapacity, neglect of duty, malfeasance, conviction of a felony or conduct involving moral turpitude, knowing violation of a law, gross mismanagement, gross waste of funds, or abuse of authority before the period at the end.(5)Inspector General for the United States Capitol PoliceSection 1004(b)(3) of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 1909(b)(3)) is amended by adding at the end the following: The Board may only remove the Inspector General for permanent incapacity, neglect of duty, malfeasance, conviction of a felony or conduct involving moral turpitude, knowing violation of a law, gross mismanagement, gross waste of funds, or abuse of authority..(6)Inspector General of the Architect of the CapitolSection 1301(c)(2)(A) of the Architect of the Capitol Inspector General Act of 2007 (2 U.S.C. 1808(c)(2)(A)) is amended by inserting only for permanent incapacity, neglect of duty, malfeasance, conviction of a felony or conduct involving moral turpitude, knowing violation of a law, gross mismanagement, gross waste of funds, or abuse of authority before the period at the end. (7)Inspector General of the Library of CongressSection 1307(c)(2)(A) of the Library of Congress Inspector General Act of 2005 (2 U.S.C. 185(c)(2)(A)) is amended by inserting only for permanent incapacity, neglect of duty, malfeasance, conviction of a felony or conduct involving moral turpitude, knowing violation of a law, gross mismanagement, gross waste of funds, or abuse of authority before the period at the end.(8)Inspector General of the Government Publishing OfficeSection 3902(b)(1) of title 44, United States Code, is amended by inserting only for permanent incapacity, neglect of duty, malfeasance, conviction of a felony or conduct involving moral turpitude, knowing violation of a law, gross mismanagement, gross waste of funds, or abuse of authority before the period at the end.(9)SeverabilityIf any provision of the amendments made by this subsection, or the application of such a provision to any person or circumstance, is held to be unconstitutional, the remaining provisions of the amendments made by this subsection, and the application of such provisions to any person or circumstance, shall not be affected by the holding. (b)CIGIE report on removalsSection 11(c) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended by adding at the end the following:(6)Additional responsibilities relating to removal of Inspectors General(A)DefinitionsIn this paragraph—(i)the term appropriate congressional committees means—(I)the Committee on Homeland Security and Governmental Affairs and the Committee on the Judiciary of the Senate; and(II)the Committee on Oversight and Reform and the Committee on the Judiciary of the House of Representatives; and(ii)the term Inspector General means—(I)an Inspector General appointed under section 3 or 8G;(II)the Inspector General of the Central Intelligence Agency established under section 17 of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517);(III)the Inspector General of the Intelligence Community established under section 103H of the National Security Act of 1947 (50 U.S.C. 3033);(IV)the Special Inspector General for Afghanistan Reconstruction established under section 1229 of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 379);(V)the Special Inspector General for the Troubled Asset Relief Plan established under section 121 of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231);(VI)the Inspector General for the Government Accountability Office established under section 705 of title 31, United States Code;(VII)the Inspector General for the United States Capitol Police established under section 1004 of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 1909);(VIII)the Inspector General of the Architect of the Capitol established under section 1301 of the Architect of the Capitol Inspector General Act of 2007 (2 U.S.C. 1808);(IX)the Inspector General of the Library of Congress established under section 1307 of the Library of Congress Inspector General Act of 2005 (2 U.S.C. 185); and(X)the Inspector General of the Government Publishing Office established under section 3901 of title 44, United States Code. (B)ReportIn the event of a removal of an Inspector General or an acting Inspector General, the Council shall—(i)investigate the reasons for removal provided by the President or relevant head of the establishment, designated Federal entity (as defined in section 8G), or Federal agency, as applicable, and publish a publicly available report with the findings of the Council and, in the case of an Inspector General or acting Inspector General appointed by the President, whether the reasons comply with the relevant provisions relating to for cause removal; and(ii)review any investigation that was being conducted by the Inspector General or acting Inspector at the time of the removal and report to the appropriate congressional committees, and any other committee of Congress that the Council determines to be relevant, on whether the Council finds that the investigation led to the removal..(c)Vacancy in the position of Inspector General(1)Inspectors General of establishments and designated Federal entitiesThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(A)in section 3, by adding at the end the following:(h)(1)In the event of a vacancy in the position of Inspector General—(A)section 3345(a) of title 5, United States Code, shall not apply; (B)the first assistant to the position of Inspector General who served in that position for not less than 30 days immediately preceding the vacancy shall perform the functions and duties of the Inspector General temporarily in an acting capacity subject to the time limitations of section 3346 of title 5, United States Code;(C)if there is no first assistant to the position of Inspector General serving in that position for not less than 30 days immediately preceding the vacancy, the President may direct a covered employee of the Office or another Office to perform the functions and duties of the Inspector General temporarily in an acting capacity, subject to the time limitations of section 3346 of title 5, United States Code; and(D)the President may only remove the first assistant described in subparagraph (B) or the covered employee directed under subparagraph (C) after a 30-day period beginning on the date on which the President provides Congress with a written notification of the reasons for the removal.(2)If an Inspector General is removed from office, the following individuals may bring an action in the appropriate district court of the United States to challenge the removal: (A)The removed Inspector General.(B)Any member of the staff of the removed Inspector General.(C)Any individual harmed by an action of the establishment following the removal of the Inspector General and before the position is filled by an individual appointed by the President, with the advice and consent of the Senate.(3)Nothing in paragraph (1)(D) shall be construed to affect any protection provided to a covered employee under title 5, United States Code.(4)In this subsection, the term covered employee means an officer or employee who, as of the date on which the individual is directed under paragraph (1)(C), is an employee, as that term is defined in section 2105 of title 5, United States Code, who—(A)is permitted to submit an appeal to the Merit Systems Protection Board from any action which is appealable to the Board under any law, rule, or regulation; and(B)may obtain judicial review of the final order or decision of the Board if the employee is adversely affected or aggrieved by that order or decision.; and(B)in section 8G, by adding at the end the following:(i)(1)In the event of a vacancy in the position of Inspector General—(A)the first assistant to the position of Inspector General who served in that position for not less than 30 days immediately preceding the vacancy shall perform the functions and duties of the Inspector General temporarily in an acting capacity until the head of the designated Federal entity appoints a permanent Inspector General; (B)if there is no first assistant to the position of Inspector General serving in that position for not less than 30 days immediately preceding the vacancy, the head of the designated Federal entity shall direct a covered employee of the Office of Inspector General or another Office of Inspector General to perform the functions and duties of the Inspector General temporarily in an acting capacity, until the head of the designated Federal entity appoints a permanent Inspector General; and (C)the head of the designated Federal entity may only remove the first assistant described in subparagraph (A) or the covered employee directed under subparagraph (B) after a 30-day period beginning on the date on which the head of the designated Federal entity provides Congress with a written notification of the reasons for the removal.(2)If an Inspector General is removed from office, the following individuals may bring an action in the appropriate district court of the United States to challenge the removal:(A)The removed Inspector General.(B)Any member of the staff of the removed Inspector General.(C)Any individual harmed by an action of the designated Federal entity following the removal of the Inspector General and before the position is filled by an individual appointed by the head of the designated Federal entity.(3)Nothing in paragraph (1)(C) shall be construed to affect any protection provided to a covered employee under title 5, United States Code. (4)In this subsection, the term covered employee means an officer or employee who, as of the date on which the individual is directed under paragraph (1)(B), is an employee, as that term is defined in section 2105 of title 5, United States Code, who—(A)is permitted to submit an appeal to the Merit Systems Protection Board from any action which is appealable to the Board under any law, rule, or regulation; and(B)may obtain judicial review of the final order or decision of the Board if the employee is adversely affected or aggrieved by that order or decision..(2)Inspector General of the Intelligence CommunitySection 103H(c) of the National Security Act of 1947 (50 U.S.C. 3033(c)) is amended by adding at the end the following:(5)In the event of a vacancy in the position of Inspector General of the Intelligence Community, the provisions of section 3(h) of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply as if the Inspector General were an Inspector General of an establishment (as defined in section 12 of such Act (5 U.S.C. App.))..(3)Inspector General of the Central Intelligence AgencySection 17(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(b)) is amended by adding at the end the following:(7)In the event of a vacancy in the position of Inspector General of the Agency, the provisions of section 3(h) of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply as if the Inspector General were an Inspector General of an establishment (as defined in section 12 of such Act (5 U.S.C. App.))..(4)Inspector General of the Government Accountability OfficeSection 705(b) of title 31, United States Code, is amended—(A)in the subsection heading, by inserting ; vacancy; term after removal; and(B)by adding at the end the following:(4)In the event of a vacancy in the position of Inspector General, the provisions of section 3(h) of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply as if the Inspector General were an Inspector General of an establishment (as defined in section 12 of such Act (5 U.S.C. App.))..(5)Inspector General for the United States Capitol PoliceSection 1004(b) of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 1909(b)) is amended by adding at the end the following:(6)VacancyIn the event of a vacancy in the position of Inspector General, the provisions of section 3(h) of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply as if the Inspector General were an Inspector General of an establishment (as defined in section 12 of such Act (5 U.S.C. App.))..(6)Inspector General of the Architect of the CapitolSection 1301(c) of the Architect of the Capitol Inspector General Act of 2007 (2 U.S.C. 1808(c)) is amended—(A)in the subsection heading, by inserting ; vacancy; term after counsel; and(B)by adding at the end the following:(6)VacancyIn the event of a vacancy in the position of Inspector General, the provisions of section 3(h) of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply as if the Inspector General were an Inspector General of an establishment (as defined in section 12 of such Act (5 U.S.C. App.))..(7)Inspector General of the Library of CongressSection 1307(c) of the Library of Congress Inspector General Act of 2005 (2 U.S.C. 185(c)) is amended—(A)in the subsection heading, by inserting ; vacancy; term after counsel; and(B)by adding at the end the following:(6)VacancyIn the event of a vacancy in the position of Inspector General, the provisions of section 3(h) of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply as if the Inspector General were an Inspector General of an establishment (as defined in section 12 of such Act (5 U.S.C. App.))..(8)Inspector General of the Government Publishing OfficeSection 3902 of title 44, United States Code, is amended by adding at the end the following:(f)In the event of a vacancy in the position of Inspector General, the provisions of section 3(h) of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply as if the Inspector General were an Inspector General of an establishment (as defined in section 12 of such Act (5 U.S.C. App.))..(9)Special Inspector General for Afghanistan ReconstructionSection 1229(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 379) is amended—(A)in the subsection heading, by inserting vacancy; term after removal; and(B)by adding at the end the following:(7)VacancyIn the event of a vacancy in the position of Inspector General, the provisions of section 3(h) of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply as if the Inspector General were an Inspector General of an establishment (as defined in section 12 of such Act (5 U.S.C. App.))..(10)Special Inspector General for the Troubled Asset Relief PlanSection 121(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231(b)) is amended by adding at the end the following:(7)In the event of a vacancy in the position of Special Inspector General, the provisions of section 3(h) of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply as if the Special Inspector General were an Inspector General of an establishment (as defined in section 12 of such Act (5 U.S.C. App.))..(d)Temporary Inspector GeneralSection 3345 of title 5, United States Code, is amended by adding at the end the following:—(d)Notwithstanding subsection (a), if the President fails to submit a nominee to the Senate for an Inspector General of an office established under section 2 of the Inspector General Act of 1978 (5 U.S.C. App.) within 210 days after a vacancy occurs in the position, a temporary Inspector General shall be appointed to the vacant position by a panel of not fewer than 3 inspectors general, who shall be appointed by the Chair of the Council of the Inspectors General on Integrity and Efficiency for the purpose of making such an appointment.(e)When appointing a temporary Inspector General pursuant to subsection (d), the panel shall select the appointee from the list of suggested individuals submitted by the Council of the Inspectors General on Integrity and Efficiency pursuant to section 11(c)(1)(F) of the Inspector General Act of 1978 (5 U.S.C. App.).(f)A temporary Inspector General appointed in accordance with subsection (d)—(1)is not subject to the term limitations of section 3346; and (2)may serve as Temporary Inspector General—(A)until such time that a permanent Inspector General is confirmed by the Senate; or(B)until the temporary Inspector General is removed from office by the President, who may only remove the temporary Inspector General if the President, not later than 30 days before the removal, communicates in writing the reasons for the removal to both Houses of Congress..(e)Change in status(1)Change in status of inspectors general of establishmentsSection 3(b) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended, in the second sentence—(A)by inserting , is placed on paid or unpaid non-duty status, after is removed from office;(B)by inserting , change in status, after any such removal; and(C)by inserting , change in status, after before the removal.(2)Change in status of inspectors general of designated federal entitiesSection 8G(e)(2) of the Inspector General Act of 1978 (5 U.S.C. App.) is amended, in the first sentence—(A)by inserting , is placed on paid or unpaid non-duty status, after office;(B)by inserting , change in status, after any such removal; and(C)by inserting , change in status, after before the removal.(f)Term of office(1)Inspectors General of establishments and designated Federal entitiesThe Inspector General Act of 1978 (5 U.S.C. App.) is amended—(A)in section 3, as amended by this section, by adding at the end the following:(i)The term of office of each Inspector General shall be 7 years. An individual may serve for more than 1 term in such office, if the individual is appointed by the President, by and with the advice and consent of the Senate, for each such term. Any individual appointed and confirmed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed and confirmed for a full 7-year term.; and(B)in section 8G(c)—(i)by inserting (1) after (c); and(ii)by adding at the end the following:(2)The term of office of each Inspector General shall be 7 years. An individual may serve for more than 1 term in such office. Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed for a full 7-year term..(2)Inspector General of the Intelligence CommunitySection 103H(c) of the National Security Act of 1947 (50 U.S.C. 3033(c)), as amended by this section, is amended by adding at the end the following:(6)The term of office of the Inspector General shall be 7 years. An individual may serve for more than 1 term in such office. Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed for a full 7-year term..(3)Inspector General of the Central Intelligence AgencySection 17(b) of the Central Intelligence Agency Act of 1949 (50 U.S.C. 3517(b)), as amended by this section, is amended by adding at the end the following: (8)The term of office of the Inspector General shall be 7 years. An individual may serve for more than 1 term in such office. Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed for a full 7-year term..(4)Inspector General of the Government Accountability OfficeSection 705(b) of title 31, United States Code, as amended by this section, is amended by adding at the end the following:(5)The term of office of the Inspector General shall be 7 years. An individual may serve for more than 1 term in such office. Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed for a full 7-year term..(5)Inspector General for the United States Capitol PoliceSection 1004(b) of the Legislative Branch Appropriations Act, 2006 (2 U.S.C. 1909(b)), as amended by this section, is amended by adding at the end the following:(7)TermThe term of office of the Inspector General shall be 7 years. An individual may serve for more than 1 term in such office. Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed for a full 7-year term..(6)Inspector General of the Architect of the CapitolSection 1301(c) of the Architect of the Capitol Inspector General Act of 2007 (2 U.S.C. 1808(c)), as amended by this section, is amended by adding at the end the following:(7)TermIn the event of a vacancy in the position of Inspector General, the provisions of section 3(h) of the Inspector General Act of 1978 (5 U.S.C. App.) shall apply as if the Inspector General were an Inspector General of an establishment (as defined in section 12 of such Act (5 U.S.C. App.))..(7)Inspector General of the Library of CongressSection 1307(c) of the Library of Congress Inspector General Act of 2005 (2 U.S.C. 185(c)), as amended by this section, is amended by adding at the end the following:(7)TermThe term of office of the Inspector General shall be 7 years. An individual may serve for more than 1 term in such office. Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed for a full 7-year term..(8)Inspector General of the Government Publishing OfficeSection 3902 of title 44, United States Code, as amended by this section, is amended by adding at the end the following:(g)The term of office of the Inspector General shall be 7 years. An individual may serve for more than 1 term in such office. Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed for a full 7-year term..(9)Special Inspector General for Afghanistan ReconstructionSection 1229(c) of the National Defense Authorization Act for Fiscal Year 2008 (Public Law 110–181; 122 Stat. 379), as amended by this section, is amended by adding at the end the following:(8)TermThe term of office of the Inspector General shall be 7 years. An individual may serve for more than 1 term in such office. Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed for a full 7-year term..(10)Special Inspector General for the Troubled Asset Relief PlanSection 121(b) of the Emergency Economic Stabilization Act of 2008 (12 U.S.C. 5231(b)), as amended by this section, is amended by adding at the end the following:(9)The term of office of the Special Inspector General shall be 7 years. An individual may serve for more than 1 term in such office. Any individual appointed to fill a vacancy in such position, occurring before the expiration of the term for which his or her predecessor was appointed, shall be appointed for a full 7-year term..(11)Application(A)In generalThe amendments made by this subsection shall apply to an Inspector General of the Intelligence Community, an Inspector General of the Central Intelligence Agency, an Inspector General of the Government Accountability Office, an Inspector General for the United States Capitol Police, an Inspector General of the Architect of the Capitol, an Inspector General of the Library of Congress, an Inspector General of the Government Publishing Office, a Special Inspector General for Afghanistan Reconstruction, a Special Inspector General for the Troubled Asset Relief Plan, and an Inspector General of an establishment or a designated Federal entity, as defined in sections 12 and 8G(a) of the Inspector General Act of 1978 (5 U.S.C. App.), respectively, appointed before, on, or after the date of enactment of this Act.(B)TermThe term of office of an Inspector General described in subparagraph (A) serving on the date of enactment of this Act is deemed to begin on such date of enactment. (g)Rule of constructionNothing in this section shall be construed to supersede or otherwise affect any protection for an Inspector General against an adverse job action that is in existence as of the date of enactment of this Act.9.Strengthening the Congressional Oversight CommissionSection 4020 of the CARES Act is amended—(1)in subsection (b)(1)(A), by striking this subtitle by the Department of the Treasury and the Board of Governors of the Federal Reserve System, including efforts of the Department and the Board to provide economic stability as a result of the coronavirus disease 2019 (COVID–19) pandemic of 2020 and inserting each Coronavirus pandemic-related program, project, or activity, as defined in section 2 of the Coronavirus Oversight and Recovery Ethics Act; and(2)in subsection (e), by striking paragraph (1) and inserting the following: (1)Hearings and evidence(A)In generalThe Oversight Commission, or any subcommittee or member thereof, may, for the purpose of carrying out this section hold hearings, sit and act at times and places, take testimony, and receive evidence as the Oversight Commission considers appropriate and may administer oaths or affirmations to witnesses appearing before it.(B)Subpoenas(i)In generalIn holding hearings and receiving evidence under this paragraph, the Commission may issue subpoenas to compel the attendance of and testimony by witnesses and the production any book, check, canceled check, correspondence, communication, document, email, papers, physical evidence, record, recording, tape, or other material (including electronic records) relating to any matter or question the Commission is authorized to oversee.(ii)EnforcementIn the case of contumacy or failure to obey a subpoena issued under clause (i), the United States district court for the judicial district in which the subpoenaed person resides, is served, or may be found, or where the subpoena is returnable, may issue an order requiring such person to appear at any designated place to testify or to produce documentary or other evidence. Any failure to obey the order of the court may be punished by the court as a contempt of that court..10.Consultation with Pandemic Response Accountability Committee and Special Inspector GeneralSection 15010 of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(l)(1)Not less frequently than once per week, the Secretary shall—(A)confer with the Chairman of the Committee, the Executive Director of the Committee, and the Special Inspector General for Pandemic Recovery; and (B)submit to the appropriate congressional committees a list of each request for assistance or information that was unreasonably withheld or not provided to the Committee or the Special Inspector General for Pandemic Recovery, as determined by the Chairman of the Committee and the Executive Director of the Committee or the Special Inspector General for Pandemic Recovery, as applicable.(2)The Secretary and the Chairman of the Committee and the Executive Director of the Committee or the Special Inspector General for Pandemic Recovery, as applicable, shall include with the list described in paragraph (1)(B) a written certification, under penalty of perjury, that the list is true and correct. (3)None of the funds made available under this Act or any other Act may be used to pay the salary of the Secretary or any political appointee of the Department of the Treasury if the Secretary does not submit the list described in paragraph (1)(B).(4)If any provision of this section is held to be unconstitutional or if the Secretary does not comply with this section, the provisions of this Act giving the Secretary discretion to provide assistance shall be deemed void and unenforceable..11.Protecting whistleblowers(a)Prohibition of reprisals(1)In generalAn employee of, former employee of, or individual seeking employment with any non-Federal employer or Federal personal services contractor receiving covered funds may not be discharged, demoted, blacklisted, prejudiced by any action or lack of action, or otherwise discriminated against in any way (including in the hiring process and including by the threat of any such action or inaction) for disclosing, being perceived as disclosing, or preparing to disclose (including a disclosure made in the ordinary course of an employee’s duties) to an officer or entity described in paragraph (2) information that the employee, former employee, or individual seeking employment reasonably believes would require the employee to violate this Act, or that the employee, former employee, or individual seeking employment reasonably believes is evidence of misconduct that violates, obstructs, or undermines any statutes, rules, or regulations with respect to any Coronavirus pandemic-related program, project, or activity, including—(A)gross mismanagement of an agency contract, subcontract, grant, or subgrant relating to covered funds;(B)a gross waste of covered funds;(C)a substantial and specific danger to public health or safety;(D)an abuse of authority related to the distribution, implementation, or use of covered funds, including conflict of interest or partiality; and(E)a violation of any statute, rule, or regulation related to an agency contract, subcontract (including the competition for or negotiation of a contract or subcontract), grant, or subgrant, awarded, or issued relating to covered funds.(2)Officers and entitiesThe officers and entities described in this paragraph are—(A)the Pandemic Response Accountability Committee; (B)an inspector general, including the Special Inspector General for Pandemic Relief; (C)the Congressional Oversight Commission; (D)the Comptroller General of the United States; (E)a Member of Congress; (F)a congressional committee; (G)a State or Federal regulatory or law enforcement agency; (H)an individual with supervisory authority over the employee (or such other person working for the non-Federal employer who has the authority to investigate, discover, or terminate misconduct); (I)a court or grand jury; (J)an officer or representative of a labor organization; or(K)the head of a Federal agency or a designee of such a head.(3)Application(A)In generalFor the purposes of paragraph (1)—(i)an employee, former employee, or individual seeking employment who initiates or provides evidence of misconduct by a contractor, subcontractor, grantee, or subgrantee in any judicial or administrative proceeding relating to waste, fraud, or abuse in connection with a Federal contract or grant shall be deemed to have made a disclosure covered by such paragraph; and(ii)any discharge, demotion, discrimination, or other reprisal described in paragraph (1) is prohibited even if it is undertaken at the request of an executive branch officer or employee, unless the request takes the form of a non-discretionary directive and is within the authority of the executive branch official making the request.(B)Protection of whistleblower identity(i)In generalExcept as required by law, an officer or entity described in paragraph (2) that receives information under paragraph (1) and any individual or entity to which the officer or entity discloses the information may not disclose the identity or identifying information of the individual providing the information without explicit written consent of the individual.(ii)NoticeIf disclosure of the identity or identifying information of an individual providing information under paragraph (1) is required by law, the recipient shall provide timely notice of the disclosure to the individual.(b)Investigation of complaints(1)Complaints(A)In generalAn individual who believes that the individual has been subjected to a reprisal prohibited under subsection (a) may, within 3 years after learning of the alleged reprisal, submit a complaint regarding the reprisal to the Secretary of Labor in accordance with the rules and procedures under subsection (c)(1). (B)ResponseNot later than 60 days after the submission of a complaint under subparagraph (A), the applicable non-Federal employer shall submit an answer to the complaint to the Secretary of Labor.(C)InvestigationExcept as provided under paragraph (3), and unless the Secretary of Labor determines that a complaint submitted under subparagraph (A) is frivolous, does not relate to covered funds, or another Federal or State judicial or administrative proceeding has previously been invoked to resolve such complaint, the Secretary of Labor shall investigate the complaint and, upon completion of such investigation, submit a report to the individual submitting the complaint, the applicable non-Federal employer, the head of the appropriate agency, Congress, the Congressional Oversight Committee, the Special Inspector General for Pandemic Relief (as appropriate), any appropriate inspector general, and the Pandemic Response Accountability Committee detailing the findings of the investigation.(D)Occupational Safety and Health AdministrationThe Secretary of Labor shall ensure that investigations of complaints under this subsection are carried out by the Assistant Secretary for Occupational Safety and Health, which may be through a whistleblower protection program or office of the Occupational Safety and Health Administration.(2)Time limitations for actions(A)In generalExcept as provided under subparagraph (B), not later than 180 days after receiving a complaint under paragraph (1), the Secretary of Labor shall— (i)make a determination that the complaint is frivolous, does not relate to covered funds, or another Federal or State judicial or administrative proceeding previously has been invoked to resolve such complaint; or (ii)submit a report described in paragraph (1)(C). (B)Extensions(i)Voluntary extension agreed to between the Secretary of Labor and complainantIf the Secretary of Labor is unable to complete an investigation under this subsection in time to submit a report within the 180-day period specified under subparagraph (A) and the individual submitting the complaint agrees to an extension of time, the Secretary of Labor shall submit a report described in paragraph (1)(C) within such additional period of time as shall be agreed upon between the Secretary of Labor and the individual submitting the complaint.(ii)Extension granted by the Secretary of LaborIf the Secretary of Labor is unable to complete an investigation under this subsection in time to submit a report within the 180-day period specified under subparagraph (A), the Secretary of Labor may extend the period for not more than an additional 180 days without the individual submitting the complaint agreeing to such extension, if the Secretary of Labor provides to the individual and the non-Federal employer, if the employer is a defendant in the individual’s complaint a written explanation for the decision, from which the Secretary of Labor may exclude information in accordance with paragraph (4)(C).(3)Discretion not to investigate complaints(A)In generalThe Secretary of Labor may decide not to conduct or continue an investigation under this subsection upon providing to the individual submitting the complaint and the non-Federal employer, if applicable, a written explanation for such decision, from which the Secretary of Labor may exclude information in accordance with paragraph (4)(C).(B)Assumption of rights to civil remedyUpon receipt of an explanation of a decision not to conduct or continue an investigation under subparagraph (A), the individual submitting the complaint shall be deemed to have exhausted all administrative remedies with respect to the complaint for purposes of subsection (c), without regard to the 210-day period specified under paragraph (4) of such subsection, and immediately assume the right to a civil remedy under subsection (c)(4).(4)Access to investigative file of the Secretary of Labor(A)In generalAn individual alleging a reprisal under this section shall have access to the investigation file of the Secretary of Labor in accordance with section 552a of title 5, United States Code (commonly referred to as the Privacy Act). The investigation of the Secretary of Labor shall be deemed closed for purposes of disclosure under such section when an individual files an appeal to an agency head or a court of competent jurisdiction.(B)Civil actionIn the event an individual alleging the reprisal under this section brings a civil action under subsection (c)(4), the individual and the non-Federal employer, if applicable, shall have access to the investigative file of the Secretary of Labor in accordance with section 552a of title 5, United States Code.(C)ExceptionThe Secretary of Labor may exclude from disclosure—(i)information protected from disclosure by a provision of law; and(ii)any additional information the Secretary of Labor determines disclosure of which would impede a continuing investigation, if such information is disclosed once such disclosure would no longer impede such investigation, unless the Secretary of Labor determines that disclosure of law enforcement techniques, procedures, or information could reasonably be expected to risk circumvention of the law or disclose the identity of a confidential source.(5)Privacy of informationThe Secretary of Labor investigating an alleged reprisal under this section may not respond to any inquiry or disclose any information from or about any individual alleging such reprisal, except in accordance with the provisions of section 552a of title 5, United States Code, or as required by any other applicable Federal law.(6)Semiannual reportNot later than 180 days after the date of enactment of this Act, and every 6 months thereafter for 5 years, the Secretary of Labor shall submit a report to Congress, which shall include—(A)a list of any investigations for which the period was extended under clause (i) or (ii) of paragraph (2)(B); and(B)a list of any investigations the Secretary of Labor decided not to conduct or continue, pursuant to paragraph (3). (c)Remedy and enforcement authority(1)Rules and proceduresExcept to the extent provided otherwise in this section, the Secretary of Labor shall establish rules and procedures for administrative investigations, administrative hearings, appeals, and relief under this section that, to the maximum extent practicable, are similar to the rules and procedures set forth in section 7623(d) of the Internal Revenue Code of 1986 that apply to persons alleging a discharge or other reprisal under paragraph (1) of such section. (2)Burden of proofThe Secretary of Labor, head of an agency, or officer presiding in a judicial or administrative proceeding shall apply the legal burdens of proof specified in section 1221(e) of title 5, in determining whether a reprisal prohibited under this section has occurred in accordance with the rules and procedures under paragraph (1).(3)Agency action(A)In generalNot later than 30 days after receiving a report of the Secretary of Labor under subsection (b), the head of the applicable agency shall— (i)determine whether there is sufficient basis to conclude that the non-Federal employer has subjected the complainant to a reprisal prohibited by subsection (a); and (ii)(I)issue an order denying relief in whole or in part; or (II)take 1 or more of the actions described in subparagraph (B).(B)ActionsThe actions described in this subparagraph are the following:(i)Order the non-Federal employer to take affirmative action to abate the reprisal.(ii)Order the non-Federal employer to reinstate the individual to the position that the individual held before the reprisal, together with the compensation (including double back pay), compensatory damages, employment benefits, and other terms and conditions of employment that would apply to the individual in that position if the reprisal had not been taken.(iii)Order the non-Federal employer to pay the individual an amount equal to the aggregate amount of all costs and expenses (including attorney’s fees and expert witness’s fees) that were reasonably incurred by the individual for, or in connection with, bringing the complaint regarding the reprisal, as determined by the head of the agency or a court of competent jurisdiction.(iv)Order the non-Federal employer to pay a monetary fine to the agency in an amount determined by the head of the agency or a court of competent jurisdiction. (v)Provide a report to Congress, including findings of fact and conclusions of law relevant to the decision, if the head of the agency concerned does not accept or does not implement the recommendations of the Secretary of Labor report.(4)Civil action(A)ExhaustionAn individual submitting a complaint under subsection (b) shall be deemed to have exhausted all administrative remedies with respect to the complaint if— (i)(I)the head of the applicable agency— (aa)issues an order denying relief in whole or in part under paragraph (3); or(bb)has not issued an order— (AA)within 210 days after the submission of a complaint under subsection (b); or (BB)in the case of an extension of time under clause (i) or (ii) of subsection (b)(2)(B), within 30 days after the expiration of the extension of time; or (II)the Secretary of Labor decides under subsection (b)(3) not to investigate or to discontinue an investigation; and (ii)there is no showing that such delay or decision is due to the bad faith of the individual. (B)FilingAn individual who has exhausted all administrative remedies with respect to a complaint submitted under subsection (b) may bring a de novo action at law or equity against the non-Federal employer to seek compensatory damages and other relief available under this section in the appropriate district court of the United States, which shall have jurisdiction over such an action without regard to the amount in controversy.(C)Jury trialAn action brought under subparagraph (B) shall, at the request of either party to the action, be tried by the court with a jury.(5)Judicial enforcement of orderIf any person fails to comply with an order issued under paragraph (3), the head of the agency shall file an action for enforcement of such order in the United States district court for a district in which the reprisal was found to have occurred. In any action brought under this paragraph, the court may grant appropriate relief, including injunctive relief, compensatory and exemplary damages, and attorney's fees and costs.(6)Judicial reviewAny person adversely affected or aggrieved by an order issued under paragraph (3) may obtain review of whether the order is in accordance with this subsection, and any regulations issued to carry out this section, in the United States court of appeals for a circuit in which the reprisal is alleged in the order to have occurred. No petition seeking such review may be filed more than 60 days after issuance of the order by the head of the agency. Review under this paragraph shall be in accordance with chapter 7 of title 5, United States Code.(7)Rights retained by employeeNothing in this section shall diminish the rights, privileges, or remedies of any employee, former employee, or individual seeking employment under any Federal or State law, or under any collective bargaining agreement.(8)LiabilityNotwithstanding any other provision of law, an individual shall be immune from civil and criminal liability with respect to a disclosure by the individual if the individual would be protected from reprisal under subsection (a) for making the disclosure. The individual shall bear the burden of proving that the individual would be protected from reprisal under subsection (a) for making the disclosure.(d)Nonenforceability of certain provisions waiving rights and remedies or requiring arbitration of disputes(1)Waiver of rights and remediesExcept as provided under paragraph (3), the rights and remedies provided for in this section may not be waived by any public or private agreement, policy, form, or condition of employment, including by any predispute arbitration agreement.(2)Predispute arbitration agreementsExcept as provided under paragraph (3), no predispute arbitration agreement shall be valid or enforceable if it requires arbitration of a dispute arising under this section.(3)Exception for collective bargaining agreementsNotwithstanding paragraphs (1) and (2), an arbitration provision in a collective bargaining agreement shall be enforceable as to disputes arising under the collective bargaining agreement.(e)Requirement To post notice of rights and remediesAny non-Federal employer receiving covered funds shall post notice of the rights and remedies provided under this section.(f)Rules of construction(1)No implied authority to retaliate for non-protected disclosuresNothing in this section may be construed to authorize the discharge of, demotion of, or discrimination or other reprisal against an employee, a former employee, or an individual seeking employment for a disclosure other than a disclosure protected by subsection (a) or to modify or derogate from a right or remedy otherwise available to the employee, former employee, or individual seeking employment. (2)Relationship to State lawsNothing in this section may be construed to preempt, preclude, or limit the protections provided for public or private employees under State whistleblower laws. (g)Complaint portalThe Special Inspector General for Pandemic Relief, the Pandemic Relief Accountability Committee, and the Congressional Oversight Commission shall each establish a public website where any individual who believes that the individual has been subjected to a reprisal prohibited under subsection (a) may submit a complaint regarding the reprisal. Such complaints shall be transmitted to the Secretary of Labor for enforcement in accordance with this section.(h)FundingThere is appropriated to the Secretary of Labor for the fiscal year ending September 30, 2020, out of any money in the Treasury not otherwise appropriated, $20,000,000 to carry out this section, to remain available until expended. 12.Strengthening transparency and disclosure around bailout funds(a)Reporting requirements for recipients of assistanceSection 4003 of division A of the CARES Act (Public Law 116–136) is amended by adding at the end the following:(i)Reporting requirements(1)In generalEach recipient of assistance, including a loan, loan guarantee, or other investment made by the Secretary under paragraph (1), (2), or (3) of subsection (b) or as part of a program or facility under paragraph (4) of subsection (b), shall, not later than 7 days after receipt of the assistance, submit to the Secretary—(A)all documents related to the acceptance of the assistance;(B)a written description of how the recipient intends to use the assistance;(C)compensation and workforce data of the recipient, including the mean, median, and minimum wages of all non-executive employees;(D)the number of employees of the recipient before and after receipt of the assistance;(E)the salaries of executives of the recipient, including bonuses and capital distributions;(F)whether the recipient has been charged with violations of Federal law and, if so, the nature of each alleged violation;(G)with respect to a recipient of assistance from a program or facility of the Federal Reserve that purchases corporate bonds—(i)the applicable Committee on Uniform Securities Identification Procedures (CUSIP) number;(ii)the bond rating and the identity of the agency providing that bond rating; and(iii)the identities of any syndicated loan participants; and(H)with respect to a recipient of assistance from a program or facility of the Federal Reserve that purchases asset-backed securities—(i)the loan data, including the amount of collateral for the securitization;(ii)the credit ratings and the identity of the agency providing that credit rating; and(iii)the identities of the se­cur­i­ti­za­tion issuers and arrangers and the fees the issuers and arrangers received.(2)PublicationNot later than 7 days after the date on which the Secretary receives the information described in subparagraphs (A) and (B) of paragraph (1), the Secretary shall publish that information on the website of the Federal Reserve..(b)Transparency for paycheck protection loansSection 7(a)(36) of the Small Business Act (15 U.S.C. 636(a)(36)) is amended by adding at the end the following:(T)Weekly publication of loan data(i)In generalThe Administrator shall, on a weekly basis, publish on the website of the Administration in an accessible and easily downloadable format data for loans approved under this paragraph, including—(I)the name of each lender;(II)the amount of each loan;(III)the amount each lender was paid in fees;(IV)the amount of any agent fees;(V)the types of lenders, including whether the lender was a community development financial institution or a minority depository institution, as defined in section 308 of the Financial Institutions Reform, Recovery, and Enforcement Act of 1989 (12 U.S.C. 1463 note);(VI)the North American Industry Classification System Code for each industry in which a borrower operates;(VII)the number of individuals employed by each borrower;(VIII)the zip code of each borrower; and(IX)the demographic information of each borrower, including veteran status, gender, race, and ethnicity.(ii)Reporting by borrowerFor purposes of publishing the information under clause (i), the Administrator shall, at the time at which the borrower applies for loan forgiveness under section 1106 of the CARES Act (Public Law 116–136), request that the borrower provide to the Administrator any information described in that clause that was not otherwise provided by the borrower at the time of the initial application for the covered loan..(c)Publication of Pandemic Response Accountability Committee reportsSection 15010(d)(2)(C)(i) of division B of the CARES Act (Public Law 116–136) is amended by inserting not later than 7 days after the date on which the report is submitted before the period at the end. (d)Publication of major contracts of the Pandemic Response Accountability CommitteeSection 15010(g)(3)(A) of division B of the CARES Act (Public Law 116–136) is amended—(1)by redesignating clause (xiii) as clause (xiv); and(2)by inserting after clause (xii) the end the following:(xiii)Notwithstanding paragraph (4), the website shall include a machine-readable and searchable copy of each contract with a value greater than $150,000 that is awarded under this Act or under any other Act related to the Coronavirus response and that is entered into by an agency after the date of enactment of this clause. The copy of a contract described in the preceding sentence shall be posted not later than 30 days after the date on which the agency enters into the contract. The contractor providing property or services under a contract posted under this clause may request to redact from such contract any national security, sensitive, or classified information. An agency may not redact from a contract posted under this clause any information that would be required to be made available to the public under section 552 of title 5, United States Code (commonly known as the Freedom of Information Act)..13.Strengthening enforcementSection 4003 of the CARES Act is amended by adding at the end the following:(i)Enforcement(1)Private right of action(A)In generalAny person harmed by a violation of the terms and conditions of subsection (c) of an eligible business may bring an action in an appropriate district court of the United States.(B)Award of portion of fineThe court may award a plaintiff who prevails in an action under subparagraph (A) a portion of any fine imposed on an eligible business for a violation of the terms and conditions of subsection (c).(2)DisgorgementThe Secretary or the Special Inspector General for Pandemic Recovery shall require disgorgement from any senior executive of an eligible business that receives a loan, loan guarantee, or other investment authorized under this section that violates the terms and conditions established under subsection (c)..